IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40275
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERTO JURADO-GONZALEZ,
also known as Jaime Ramirez-Gaspar,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. L-98-CR-815-ALL-S
                       - - - - - - - - - -

                         December 15, 1999

 Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Roberto Jurado-Gonzalez (“Jurado”),

has filed a motion to withdraw and a brief as required by Anders

v. California, 386 U.S. 738, 744 (1967).     Jurado has received a

copy of counsel’s motion and brief but has not filed a response.

Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40275
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.